PER CURIAM.
Debrah Grudzinski appeals a nonfinal order denying her petition to intervene in the child custody modification proceeding involving her grandchild. We treat the notice of appeal as a petition for certiorari,1 and, finding no abuse of discretion, deny the petition. See Fla.R.Civ.P. 1.230; John G. Grubbs, Inc. v. Suncoast Excavating, Inc., 594 So.2d 346 (Fla. 5th DCA 1992) (stating that intervention is not a matter of right, but rests within the trial court’s discretion).
PETITION DENIED.
DAUKSCH, COBB and GOSHORN, JJ., concur.

. Chriss v. Chriss, 417 So.2d 835, 836 (Fla. 1st DCA 1982) (nonfinal order denying motion to intervene reviewable by way of common law certiorari).